 

Case 1:21-cr-00070-DLH Document 93 Filed 08/0421 Page 1 of1
Case 1:21-cr-0007C _ .4*SEALED* Document 20 Filea. ..08/21 Page 1 of 2

Local AO 442 (Rev. 10/11) Arrest Warrant

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

United States of America

v. )
Karisma Q. Hogan Case No. 1:21-cr-70
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcenient officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Karisma Q. Hogan :

 

who is accused of an offense or violation based on the following document filed with the court:

@ Indictment C1 Superseding Indictment © Information C) Superseding Information © Complaint

C Probation Violation Petition © Supervised Release Violation Petition [4 Violation Notice © Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances
Maintaining Drug-Involved Premises

Conspiracy to Commit Money Landering

Aiding and Abetting

 

Date: 04/08/2021 /s/ Janelle Brunner

 

Issuing officer’s signature

Janelle Brunner, Deputy Clerk

 

City and state: Bismarck, ND

Printed name and title

 

Return

 

This warrant was received on (date) Qu|ea(2za2\ and the person was arrested on (date) _ axt|2qbeo |
at (city and state) —_FUNT, MICHIGAN — 5

pa Get tolaa2\ LE. oe ae
Arresting officer's signature a a

Printed name and title

 

 
